DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 10 of claim 1, “and at least one subsequent adsorbent volume,” is indefinite because it is unclear whether this refers to one of the subsequent adsorbent volumes recited in line 8, or if it is a new, additional volume.  Claims 2, 10, 13 and 16 are indefinite because they each recite “the at least one subsequent volume” and it is unclear what subsequent volume is being referred to.  To overcome these rejections, “at least one subsequent” may be changed to “at least one of said subsequent adsorbent volumes” in line 10 of claim 1 (while claims 2, 10, 13 and 16 can be left as-is).  
Claims 7 and 8 each recite the limitation "the initial adsorbent volume” and “subsequent volume" in line 2.  There is insufficient antecedent basis for this limitation in 
Claims 3-6, 9, 11, 12, 14 and 15 are rejected for depending from an indefinite parent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 10-12, 14-21, 23-30 and 37-42 of copending Application No. 15/028,293 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the copending claims except that the emission control system includes a hybrid vehicle engine.  It is submitted that one having ordinary skill in the art would understand that evaporative emission control adsorbent canisters are used with internal combustion engines, and that hybrid vehicles include an internal combustion engine, so it would be obvious to combine the claimed emission control unit with a hybrid vehicle internal combustion engine.

Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,732,649. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that the emission control system includes a hybrid vehicle engine.  It is submitted that one having ordinary skill in the art would understand that evaporative emission control adsorbent canisters are used with internal combustion engines, and that hybrid vehicles include an internal combustion engine, so it would be obvious to combine the claimed emission control unit with a hybrid vehicle internal combustion engine.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,280,820. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed and envisaged in the patent claims.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-100 of U.S. Patent No. 10,323,553. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed and envisaged in the patent claims.
Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,422,261. Although the all of the limitations of the instant claims are encompassed and envisaged in the patent claims except that a preferred diluent is used.  It is submitted that one skilled in the art would have known to use any acceptable inert space-filling material such as mesh, foam, or an air gap depending on structural and flow limitations as long as it is economically feasible.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  None of the claims are rejected over prior art and they would be allowed if the above indefiniteness and double patenting rejections are overcome.  The instant claims are drawn to a non-obvious improvement over the invention of Hiltzik et al. (6,540,815) which discloses adsorbent volumes having the instant effective incremental adsorption capacities, but fails to disclose the subsequent volume having an effective butane capacity of 1.6-3 g/dL in combination with the other recited structural limitations, which are defined in the instant specification and are dependent on a given volume of adsorbent.  This volume is variable and optimizable and contains void volumes that affect the effective capacity.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl